Citation Nr: 1510710	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to a qualifying chronic disability and/or as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic lymphocytic lymphoma (CLL), to include as due to a qualifying chronic disability and/or as secondary to service-connected PTSD.

3.  Entitlement to service connection for diabetes mellitus, to include as due to a qualifying chronic disability and/or as secondary to service-connected PTSD.

4.  Entitlement to service connection for a respiratory disorder, to include as due to a qualifying chronic disability and/or as secondary to service-connected PTSD. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985 and from August 1991 to April 1992, with service in Southwest Asia during the Persian Gulf War. He was also a member of the Army National Guard from September 16, 1986, to November 11, 2003.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in September 2012, at which time the Board remanded the claims for additional development.  Also at that time, the Board remanded the issues of entitlement to service connection for sleep apnea, a sinus disorder, and allergic rhinitis.  Service connection was granted for those disorders in a July 2013 rating decision, from which the Veteran has not appealed.  Accordingly, those issues are no longer before the Board.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals a November 2014 appellate brief. The remaining documents are either not pertinent to the present appeal or duplicative of documents contained within the paper claims file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Remand is necessary to obtain adequate VA opinions in compliance with the Board's September 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

Regarding the claims for diabetes, hypertension, and CLL, the opinions were inadequate.  VA examinations and opinions were obtained in February 2013 and July 2013.  However, the opinions provided merely stated that the Veteran's diabetes, hypertension, and CLL were not due to service because they had been diagnosed after service.  These opinions are inadequate because the fact that the diseases were not diagnosed in service in and of itself, is not sufficient for denial.  

Regarding the claim for a respiratory disorder, the opinion was inadequate.  The VA examiner opined that there was no current respiratory condition.  Treatment records, however, show asthma.  Additionally, the examiner did not conduct any respiratory testing on the Veteran.  

Additionally, each of the opinions failed to address requests in the Board remand.  In particular, the Board requested that the examiners opine as to whether the Veteran's claimed disabilities can be collectively linked to a medically unexplained chronic multisymptom illness, due to his service on the in the Persian Gulf or to an undiagnosed illness.  No such opinion was provided.  

Finally, in a November 2014 appellate brief, the Veteran's representative raised the issue of service connection for each of the claimed disorders as secondary to service-connected PTSD.  Opinions on this theory of service connection must be obtained.  


Accordingly, the case is REMANDED for the following action:

1. The AOJ must create a list of the Veteran's active duty and ACDUTRA dates, to be based upon the documents obtained pursuant to the prior remand.

2. Regarding the claim for service connection for hypertension, the claims file must be returned to the VA examiner who conducted the February 2013 and July 2013 VA examination and opinion.  If that examiner is unavailable, an opinion shall be obtained from an appropriately qualified examiner.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The listing of the Veteran's active duty and ACDUTRA dates must be contained in the claims file.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:  (1) is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in or was caused by military service, to include all periods of active duty and ACDUTRA; (2) is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by his service-connected PTSD; (3) is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due to an undiagnosed illness; and (4) is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension, alone or in conjunction with the other claimed disorders is part of a medically unexplained chronic multisymptom illness.

The examiner must specifically address the Veteran's credible lay statements, the medical evidence of record, and any medical principles used in providing the above-noted opinions.  

3. Regarding the claim for service connection for CLL, the claims file must be returned to the VA examiner who conducted the February 2013 and July 2013 VA examination and opinion.  If that examiner is unavailable, an opinion shall be obtained from an appropriately qualified examiner.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The listing of the Veteran's active duty and ACDUTRA dates must be contained in the claims file.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:  (1) is it at least as likely as not (50 percent or greater probability) that the Veteran's CLL had its onset in or was caused by military service, to include all periods of active duty and ACDUTRA; (2) is it at least as likely as not (50 percent or greater probability) that the Veteran's CLL was caused or aggravated by his service-connected PTSD; (3) is it at least as likely as not (50 percent or greater probability) that the Veteran's CLL is due to an undiagnosed illness; and (4) is it at least as likely as not (50 percent or greater probability) that the Veteran's CLL, alone or in conjunction with the other claimed disorders is part of a medically unexplained chronic multisymptom illness.

The examiner must specifically address the Veteran's credible lay statements, the medical evidence of record, and any medical principles used in providing the above-noted opinions.  

4. Regarding the claim for service connection for diabetes mellitus, the claims file must be returned to the VA examiner who conducted the February 2013 and July 2013 VA examination and opinion.  If that examiner is unavailable, an opinion shall be obtained from an appropriately qualified examiner.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The listing of the Veteran's active duty and ACDUTRA dates must be contained in the claims file.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:  (1) is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus had its onset in or was caused by military service, to include all periods of active duty and ACDUTRA; (2) is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus was caused or aggravated by his service-connected PTSD; (3) is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus is due to an undiagnosed illness; and (4) is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, alone or in conjunction with the other claimed disorders is part of a medically unexplained chronic multisymptom illness.

The examiner must specifically address the Veteran's credible lay statements, the medical evidence of record, and any medical principles used in providing the above-noted opinions.  

5. Regarding the claim for service connection for a respiratory disorder, the claims file must be returned to the VA examiner who conducted the February 2013 and July 2013 VA examination and opinion.  If that examiner is unavailable, another appropriately qualified examiner may conduct the examination and provided the opinions.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The listing of the Veteran's active duty and ACDUTRA dates must be contained in the claims file.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:  (1) is there a current respiratory disorder, if not, explain the prior diagnoses of asthma of record; (2)is it at least as likely as not (50 percent or greater probability) that the Veteran's respiratory disorder had its onset in or was caused by military service, to include all periods of active duty and ACDUTRA; (3) is it at least as likely as not (50 percent or greater probability) that the Veteran's respiratory disorder was caused or aggravated by his service-connected PTSD; (4) is it at least as likely as not (50 percent or greater probability) that the Veteran's respiratory disorder or symptoms is due to an undiagnosed illness; and (5) is it at least as likely as not (50 percent or greater probability) that the Veteran's respiratory disorder or symptoms, alone or in conjunction with the other claimed disorders is part of a medically unexplained chronic multisymptom illness.

The examiner must specifically address the Veteran's credible lay statements, the medical evidence of record, and any medical principles used in providing the above-noted opinions.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

